16-356
     Singh v. Sessions
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A200 240 574

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   11th day of July, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   SURINDER SINGH,
14            Petitioner,
15
16                       v.                                          16-356
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED STATES
19   ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights,
24 N.Y.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Cindy S.

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Jefferson B. Sessions III is automatically substituted for
     former Attorney General Loretta E. Lynch, as the Respondent in this
     case.
1                                Ferrier, Assistant Director;
2                                Michele Y. F. Sarko, Attorney,
3                                Office of Immigration Litigation,
4                                United States Department of Justice,
5                                Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Surinder Singh, a native and citizen of India,

12   seeks review of a January 6, 2016, decision of the BIA, affirming

13   a July 1, 2014, decision of an Immigration Judge (“IJ”) denying

14   Singh’s application for asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).      In re

16   Surinder Singh, No. A200 240 574 (B.I.A. Jan. 6, 2016), aff’g

17   No. A200 240 574 (Immig. Ct. N.Y. City July 1, 2014).   We assume

18   the parties’ familiarity with the underlying facts and

19   procedural history in this case.

20       Under the circumstances of this case, we have reviewed the

21   IJ’s and the BIA’s opinions “for the sake of completeness.”

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

23   2006).    The applicable standards of review are well

24   established.    8 U.S.C. § 1252(b)(4); Chuilu Liu v. Holder, 575

25 F.3d 193, 194, 196 (2d Cir. 2009).
                                     2
1        Under the REAL ID Act, which governs Singh’s application,

2    “[t]he testimony of the applicant may be sufficient to sustain

3    the applicant’s burden without corroboration, but only if the

4    applicant satisfies the trier of fact that the applicant’s

5    testimony is credible, is persuasive, and refers to specific

6    facts sufficient to demonstrate that the applicant is a

7    refugee.”   8 U.S.C. § 1158(b)(1)(B)(ii).   The agency may

8    require corroboration despite otherwise credible testimony,

9    and deny an application based on the failure to provide such

10   corroboration, so long as the corroborating evidence is

11   reasonably available.   Id.; Yan Juan Chen v. Holder, 658 F.3d
12   246, 251-52 (2d Cir. 2011).   Before denying a claim solely

13   based on an applicant’s failure to provide corroborating

14   evidence, the IJ must, either in her decision or otherwise on

15   the record, (1) identify the missing evidence, and explain why

16   it was reasonably available, and (2) provide an opportunity

17   for the applicant to explain the omission and assess any

18   explanation given.   Chuilu Liu, 575 F.3d at 197-98.    “No

19   court shall reverse a determination made by a trier of fact

20   with respect to the availability of corroborating

21   evidence . . . unless the court finds . . . that a

22   reasonable trier of fact is compelled to conclude that such
                                   3
1    corroborating evidence is unavailable.”    8 U.S.C.

2    § 1252(b)(4).

3        The record does not compel a conclusion that the evidence

4    the IJ sought was not reasonably available.   The IJ properly

5    identified the missing evidence — an updated letter from the

6    Congress Party committee chairman to corroborate Singh’s

7    testimony that the Congress Party was aware of the attacks on

8    Singh and his father, and medical confirmation that Singh’s

9    memory was affected by his medical conditions or medication

10   — and afforded Singh two additional months to obtain the

11   evidence.    Accordingly, the IJ satisfied the statutory

12   requirement of identifying the missing evidence.        See 8

13   U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 197-98.

14   And the letters requested by the IJ were clearly available

15   because they were in fact produced; however, they did not

16   corroborate Singh’s testimony.     Accordingly, we discern no

17   error in the IJ’s determination.    8 U.S.C. § 1252(b)(4).

18       Singh’s failure to corroborate his and his father’s

19   alleged attacks is dispositive of asylum, withholding of

20   removal, and CAT relief because all three forms of relief

21   relied on Singh’s affiliation with the Congress Party and the

22   attacks he and his father allegedly suffered as a result.   See
                                   4
1   Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010); Paul v.

2   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

3       For the foregoing reasons, the petition for review is

4   DENIED.

5                             FOR THE COURT:
6                             Catherine O’Hagan Wolfe, Clerk




                                5